Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status
This Office action is in response to Applicant’s Amendment filed on 01/19/2021. Claims 1, 3, 5, 7, 9 are amended. Claims 2, 6 are cancelled. Claims 1, 3-5, 7-9 are now pending.
Allowable Subject Matter
Claims 1, 3-5, 7-9 are allowed.
As of claim 1, the closest prior art Renaud-Goud (US 20090086296 A1) teaches a holographic projection device with an array of mirror elements in the form of micro-mirrors. The holographic projection device comprises at least one light modulator device, which contains the array of mirror elements, for an enlargement of a reconstruction space for a reconstructed scene. Each mirror element is coupled with at least one actuator. The actuators tilt the corresponding mirror elements and/or displace them axially in at least one direction. Thereby, a wave front for the representation of a reconstructed scene is directly modulated. The holographic projection device comprises an optical system for the projection of the modulated wave front into at least one observer window in an observer plane. Renaud-Goud does not anticipate or render obvious, alone or in combination, a phase modulation data generating unit having a first calculating section configured to calculate basic phase modulation pattern data based on a partial illumination image pattern that makes it possible to generate an intended illumination image pattern having a desired luminance distribution, the basic phase 
Claims 3-4 are allowed as being dependent on claim 1.
As of claim 5, the closest prior art Renaud-Goud (US 20090086296 A1) teaches a holographic projection device with an array of mirror elements in the form of micro-mirrors. The holographic projection device comprises at least one light modulator device, which contains the array of mirror elements, for an enlargement of a reconstruction space for a reconstructed scene. Each mirror element is coupled with at least one actuator. The actuators tilt the corresponding mirror elements and/or displace them axially in at least one direction. Thereby, a wave front for the representation of a reconstructed scene is directly modulated. The holographic projection device comprises an optical system for the projection of the modulated wave front into at least one observer window in an observer plane. Renaud-Goud does not anticipate or render obvious, alone or in combination, an illumination unit having a light source; a light phase modulation device configured to modulate a phase of light from the light source; a first calculating section configured to calculate basic phase modulation pattern data based on a partial illumination image pattern that makes it possible to generate an intended 
Claims 7-8 are allowed as being dependent on claim 5.
As of claim 9, the closest prior art Renaud-Goud (US 20090086296 A1) teaches a holographic projection device with an array of mirror elements in the form of micro-mirrors. The holographic projection device comprises at least one light modulator device, which contains the array of mirror elements, for an enlargement of a reconstruction space for a reconstructed scene. Each mirror element is coupled with at least one actuator. The actuators tilt the corresponding mirror elements and/or displace them axially in at least one direction. Thereby, a wave front for the representation of a reconstructed scene is directly modulated. The holographic projection device comprises an optical system for the projection of the modulated wave front into at least one observer window in an observer plane. Renaud-Goud does not anticipate or render obvious, alone or in combination, a projector having an illumination unit; and a light intensity modulation device configured to modulate an intensity of illumination light from the illumination unit to generate a projection image, Page 4 of 8Application No. 16/612,582the illumination unit including, a light 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SULTAN U. CHOWDHURY whose telephone number is (571)270-3336.  The examiner can normally be reached on 5:30 AM-5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 571-272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/SULTAN CHOWDHURY/
Primary Examiner, Art Unit 2882